DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is required to certify that the international application was not withdrawn or considered to be withdrawn, either generally or as to the United States, prior to the filing date of the national application claiming benefit under 35 U.S.C. 120 and 365(c) to such international application (MPEP § 1895.01).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 5, 7-11, 15, 16, 18-20, and 22-25 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Goderer et al. (US 2017/0038479).
	In regard to claim 1, Goderer et al. disclose a radiation detector, comprising:
(a) a pixel comprising a plurality of subpixels (e.g., “… macropixel can comprise, for example, an arrangement of 2x2 subpixels …” in paragraph 68), each of the subpixels configured to generate an electrical signal upon exposure to a radiation (e.g., “… X-ray detector can convert the X-ray radiation into an electrical signal or an electrical pulse with the aid of a converter material … for example CdTe, CZT, and other converter materials comprising Cd, GaAs or Si … detector element is a subpixel of a macropixel …” in paragraphs 4 and 67); and
(b) a switch electrically connected to the plurality of subpixels (e.g., “… Each detector element of the first group is assigned to an input of a first level of the multi-level first multiplexer … speed of the switching … of the multi-level first multiplexer can advantageously be reduced …” in paragraphs 59 and 61), wherein the switch is configured to combine e.g., “… flexible readout of the data of the subpixels, for example, of added signals of a plurality of subpixels …” in paragraph 83).
	In regard to claim 2 which is dependent on claim 1, Goderer et al. also disclose that the switch is configured to detect a magnitude of the electrical signal generated by each of the sub pixels (e.g., “… detector element can carry out energy-selective measurements via different discriminators … discriminators can be constructed one-sided or two-sided …” in paragraph 65).
	In regard to claim 4 which is dependent on claim 1, Goderer et al. also disclose that the switch comprises a plurality of sub-switches respectively connected to the subpixels (e.g., “… Each detector element of the first group is assigned to an input of a first level of the multi-level first multiplexer … speed of the switching … of the multi-level first multiplexer can advantageously be reduced …” in paragraphs 59 and 61).
	In regard to claim 5 which is dependent on claim 4, Goderer et al. also disclose that each of the sub-switches is configured to detect a magnitude of the electrical signal generated by the sub pixel connected thereto (e.g., “… detector element can carry out energy-selective measurements via different discriminators … discriminators can be constructed one-sided or two-sided …” in paragraph 65).
	In regard to claim 7 which is dependent on claim 1, Goderer et al. also disclose that the pixel comprises four subpixels (e.g., “… macropixel can comprise, for example, an arrangement of 2x2 subpixels …” in paragraph 68).
	In regard to claim 8 which is dependent on claim 1, Goderer et al. also disclose that the pixel further comprises a radiation absorption layer (e.g., “… X-ray detector can ” in paragraphs 4 and 67).
	In regard to claim 9 which is dependent on claim 8, Goderer et al. also disclose that the radiation absorption layer comprises a semiconductor (e.g., “… X-ray detector can convert the X-ray radiation into an electrical signal or an electrical pulse with the aid of a converter material … for example CdTe, CZT, and other converter materials comprising Cd, GaAs or Si … detector element is a subpixel of a macropixel …” in paragraphs 4 and 67).
	In regard to claim 10 which is dependent on claim 9, Goderer et al. also disclose that the semiconductor is selected from a group consisting of silicon, GaAs, CdTe, CdZnTe, and combinations thereof (e.g., “… X-ray detector can convert the X-ray radiation into an electrical signal or an electrical pulse with the aid of a converter material … for example CdTe, CZT, and other converter materials comprising Cd, GaAs or Si … detector element is a subpixel of a macropixel …” in paragraphs 4 and 67).
	In regard to claim 11 which is dependent on claim 1, Goderer et al. also disclose that the switch further comprises an accumulator to combine the electrical signals generated by any subset of the subpixels (e.g., “… flexible readout of the data of the subpixels, for example, of added signals of a plurality of subpixels …” in paragraph 83).
	In regard to claim 15, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose a system comprising the radiation detector and an X-ray source, wherein the system is configured to perform X-ray radiography on human chest or abdomen (e.g., “… medical apparatus can be, for example, a radiography apparatus, an angiography apparatus or preferably a computed tomography apparatus … an X-ray source 87 and the ” in paragraphs 63 and 142).
	In regard to claim 16, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose a system comprising the radiation detector and an X-ray source, wherein the system is configured to perform X-ray radiography on human mouth (e.g., “… medical apparatus can be, for example, a radiography apparatus, an angiography apparatus or preferably a computed tomography apparatus … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned on the patient support 91 and is movable along the rotation axis z 93 through the gantry 83 …” in paragraphs 63 and 142).
	In regard to claim 18, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose a non-intrusive inspection (NII) system, comprising the radiation detector and an X-ray source, wherein the non-intrusive inspection (NII) system is configured to form an image using X-ray transmitted through an object inspected (e.g., “… In computed tomography, the X-ray detector is continuously irradiated during a scan or a recording … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned on the patient support 91 and is movable along the rotation axis z 93 through the gantry 83 …” in paragraphs 7 and 142).
	In regard to claim 19, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose a full-body scanner system comprising the radiation detector and an X-ray source (e.g., “… medical apparatus can be, for example, a radiography apparatus, an angiography apparatus or preferably a computed tomography apparatus … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned ” in paragraphs 63 and 142).
	In regard to claim 20, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose an X-ray computed tomography (X-ray CT) system comprising the radiation detector and an X-ray source (e.g., “… medical apparatus can be, for example, a radiography apparatus, an angiography apparatus or preferably a computed tomography apparatus … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned on the patient support 91 and is movable along the rotation axis z 93 through the gantry 83 …” in paragraphs 63 and 142).
	In regard to claim 22, the cited prior art is applied as in claim 1 above.  Goderer et al. also disclose a system comprising the radiation detector, wherein the system is configured to perform mammography or angiography (e.g., “… medical apparatus can be, for example, a radiography apparatus, an angiography apparatus or preferably a computed tomography apparatus … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned on the patient support 91 and is movable along the rotation axis z 93 through the gantry 83 …” in paragraphs 63 and 142).
	In regard to claim 23, Goderer et al. disclose a method comprising:
(a) obtaining a radiation detector comprising a pixel, wherein the pixel comprises a plurality of subpixels (e.g., “… macropixel can comprise, for example, an arrangement of 2x2 subpixels …” in paragraph 68), each of the sub pixels being configured to generate an electrical signal upon exposure to a radiation (e.g., “… X-ray detector can convert the X-ray radiation into an electrical signal or an electrical pulse with the aid of a converter ” in paragraphs 4 and 67);
(b) identifying a subset of the subpixels (e.g., “… Within a macropixel, the subpixels can be assigned to a second group. Each subpixel of the second group can be assigned to an input of the input multiplexer or to an input of the adder level …” in paragraph 87); and
(c) combining the electrical signals generated by the subset of the sub pixels (e.g., “… flexible readout of the data of the subpixels, for example, of added signals of a plurality of subpixels …” in paragraph 83).
	In regard to claim 24 which is dependent on claim 23, Goderer et al. also disclose that the radiation detector comprises a switch electrically connected to the plurality of subpixels, and the switch comprises a plurality of sub­switches respectively connected to the subpixels (e.g., “… Each detector element of the first group is assigned to an input of a first level of the multi-level first multiplexer … speed of the switching … of the multi-level first multiplexer can advantageously be reduced …” in paragraphs 59 and 61).
	In regard to claim 25 which is dependent on claim 24, Goderer et al. also disclose detecting a magnitude of the electrical signal generated by each subpixel using the sub-switch connected thereto (e.g., “… detector element can carry out energy-selective measurements via different discriminators … discriminators can be constructed one-sided or two-sided …” in paragraph 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 
Claim(s) 3, 6, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goderer et al. (US 2017/0038479).
	In regard to claim 3 which is dependent on claim 2, Goderer et al. also disclose that the switch is configured to disconnect any one of the subpixels when the magnitude of the electrical signal generated by that subpixel exceeds a magnitude threshold (e.g., “… energy channels can be selected with the aid of the macropixel control logic. Energy channels can also be ignored …” in paragraph 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “macropixel control logic” of Goderer et al. to disconnect any one of the subpixels when the magnitude of the electrical signal generated by that subpixel exceeds a magnitude threshold, in order to select the energy channel less than said magnitude threshold.
	In regard to claim 6 which is dependent on claim 5, Goderer et al. also disclose that each of the sub-switches is configured to disconnect the subpixel connected thereto when the magnitude exceeds a magnitude threshold (e.g., “… energy channels can be selected with the aid of the macropixel control logic. Energy channels can also be ignored …” in paragraph 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “macropixel control logic” of Goderer et al. to disconnect the subpixel connected thereto when the magnitude exceeds a magnitude threshold, in order to select the energy channel less than said magnitude threshold.
26 which is dependent on claim 25, Goderer et al. also disclose disconnecting that subpixel using the sub-switch connected thereto upon determination that the magnitude exceeds a magnitude threshold (e.g., “… energy channels can be selected with the aid of the macropixel control logic. Energy channels can also be ignored …” in paragraph 74).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “macropixel control logic” of Goderer et al. to disconnect that subpixel using the sub-switch connected thereto upon determination that the magnitude exceeds a magnitude threshold, in order to select the energy channel less than said magnitude threshold.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goderer et al. (US 2017/0038479) in view of Kimura et al. (US 2016/0045176).
	In regard to claim 12 which is dependent on claim 1, while Goderer et al. also disclose (paragraph 57) that the “… evaluation logic can read out the signals, evaluate them, consolidate them or, for example, make them available to other external evaluation units …”, the detector of Goderer et al. lacks an explicit description that the “external evaluation units” comprise a comparator configured to compare an output signal from the switch to an output threshold; a counter configured to register a number of particles of radiation absorbed by radiation detector; a controller; and a meter configured to measure the output signal, wherein the controller is configured to start a time delay from a time at which the comparator determines that an absolute value of the output signal equals or exceeds an absolute value of the output threshold, wherein the controller is configured to cause the meter to measure the output signal upon expiration of the time delay, e.g., see “… gate generator 110a receives the voltage values (AD values) output by the ADC 104a, forms a differentiated waveform from the voltage values, and produces a gate signal (gate) having an arbitrary threshold. The gate signal, which is used for measuring the voltage pulse, specifies the start and the end of integration of the voltage pulses … delay circuit 111a receives the voltage values (AD values) output by the ADC 104a, delays the voltage values so as to enable integration to be performed on at least one voltage pulse … second divider circuit 116 divides the voltage pulse (voltage pulse having a waveform height approximately proportional to the number of photons incident on the ava­lanche photodiode array 102) output by the adder circuit 112a by the division result received from the second holding circuit 115, and outputs the division result … the number of photons calculated by the second divider circuit 116 is constant regardless of the temperature … avalanche photodiode array 120 outputs a current pulse according to the number of photons of visible light received via a scintillator … preamplifier 103b, the ADC 104b, the gate generator 110b, the delay circuit 111b, and the adder circuit 112b operate in the same manner as those described with reference to FIG. 1 except that an input value is not always a one photon equivalent value … converter 122 calculates the voltage pulse having a one photon equivalent waveform height … collector 14 (refer to FIG. 8) collects count information that is a result of count processing using the output signal of the detector 13 …” in paragraphs 25, 26, 33, 64, 68, 69, and 84 of Kimura et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller in the “external evaluation units” of Goderer et al. that is configured to increase a counter by the number of particles determined using a single particle 
	In regard to claim 13 which is dependent on claim 12, the detector of Goderer et al. lacks an explicit description that the controller is configured to deactivate the comparator at a beginning of the time delay.  However, evaluation units are well known in the art (e.g., see “… gate generator 110a receives the voltage values (AD values) output by the ADC 104a, forms a differentiated waveform from the voltage values, and produces a gate signal (gate) having an arbitrary threshold. The gate signal, which is used for measuring the voltage pulse, specifies the start and the end of integration of the voltage pulses … delay circuit 111a receives the voltage values (AD values) output by the ADC 104a, delays the voltage values so as to enable integration to be performed on at least one voltage pulse … second divider circuit 116 divides the voltage pulse (voltage pulse having a waveform height approximately proportional to the number of photons incident on the ava­lanche photodiode array 102) output by the adder circuit 112a by the division result received from the second holding circuit 115, and outputs the division result … the number of photons calculated by the second divider circuit 116 is constant regardless of the temperature … avalanche photodiode array 120 outputs a current pulse according to the number of photons of visible light received via a scintillator … preamplifier 103b, the ADC 104b, the gate generator 110b, the delay circuit 111b, and the adder circuit 112b operate in the same manner as those described with reference to FIG. 1 except that an input value is not always a one photon equivalent value … converter 122 calculates the voltage pulse having a one photon equivalent waveform height … collector 14 (refer to FIG. 8) collects count information that is a result of count processing using the output signal of the detector 13 …” in paragraphs 25, 26, 33, 64, 68, 69, and  et al.).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller in the “external evaluation units” of Goderer et al. to deactivate the comparator at a beginning of the time delay, in order to specify “the start and the end of integration of the voltage pulses”.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goderer et al. in view of Kimura et al. as applied to claim(s) 12 above, and further in view of Nishihara et al. (US 2015/0021461).
	In regard to claim 14 which is dependent on claim 12, the detector of Goderer et al. lacks an explicit description that the output threshold is 5-10% of the output signal of the switch that a single particle generates.  However, Nishihara et al. teach (paragraph 64) that the “… For example, when the random noise of the amplifying transistor 314 is about 50 µV to 100 µV and conversion efficiency of the output signal is raised to about 600 µV/e-, the output signal is sufficiently larger than the random noise, and thus one photon can be detected in principle …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the output threshold in the “external evaluation units” of Goderer et al. to be 5-10% of the output signal of the switch that a single particle generates, in order to process output signals that are “sufficiently larger than the random noise”.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goderer et al. (US 2017/0038479) in view of LaCourse et al. (US 2007/0027025).
	In regard to claim 17, the cited prior art is applied as in claim 1 above.  While Goderer et al. also disclose a non-intrusive inspection (NII) system, comprising the e.g., “… In computed tomography, the X-ray detector is continuously irradiated during a scan or a recording … an X-ray source 87 and the detector apparatus 79 according to an embodiment of the invention. The patient 89 is positioned on the patient support 91 and is movable along the rotation axis z 93 through the gantry 83 …” in paragraphs 7 and 142).  The detector of Goderer et al. lacks an explicit description that the non-intrusive inspection (NII) system is configured to form an image using backscattered X-ray.  However, LaCourse et al. teach (paragraph 37) that the “… security field continues to grow rapidly with particular uses in the context of x-ray or gamma-ray scanners utilizing transmitted and back scattered radiation to reveal objects and materials hidden in baggage, vehicles, cargo containers, and the like …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the system of Goderer et al. for “transmitted and back scattered radiation to reveal objects and materials hidden in baggage, vehicles, cargo containers, and the like”.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goderer et al. (US 2017/0038479) in view of Wang (US 4,317,036).
	In regard to claim 21, the cited prior art is applied as in claim 1 above.  The detector of Goderer et al. lacks an explicit description of an electron microscope comprising the radiation detector, an electron source and an electronic optical system.  However, microscopes are well known in the art (e.g., see “… When the electron detector of an electron microscope is replaced by a X-ray photon detector, the system can function as a "X-ray microanalyzer" instead of a transmission electron microscope, and can function as an X-ray microscope with scanning electron detection …” in the second column 3 paragraph of Wang).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing  et al. in an electron microscope comprising an electron source and an electronic optical system, in order to achieve additional functions such as “an X-ray microscope with scanning electron detection”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884